                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

SONJA M. ARMENDARIZ                                                                              PLAINTIFF

V.                                                                            NO. 1:18-CV-49-DMB-DAS

ACCO BRANDS USA LLC                                                                           DEFENDANT


                                       ORDER CLOSING CASE

        On October 4, 2018, Sonja Armendariz filed a “Notice of Settlement” stating “that the

above-entitled action has been settled and may be removed from the Court’s active docket.” Doc.

#33. Accordingly, the Clerk of the Court is directed to close this case.1

        SO ORDERED, this 19th day of November, 2018.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




1
 This case was consolidated for discovery purposes with case number 1:18-cv-41, which is currently pending before
United States District Judge Michael P. Mills. Doc. #17. The action before Judge Mills remains active.
